January 8, 2009 SENT BY FAX 1-866-266-2502 MaxLife Fund Corp. 45 Sheppard Avenue East Suite 900 North York, Ontariom Canada M2N 5W9 Re: Registration Letter Gentlemen: This letter shall serve as notice that as of the date hereof, I hereby resign from the Board of Directors of Maxlife Fund Corp. (the "Corporation"). My resignation is the result of my disagreement with the Corporation relating to the value of the options it granted me in April 2008 to become a director. Although these options have now vested, I have recently discovered that I cannot exercise them without the shares purchased, being restricted for a 6 month period. Sincerely, /s/ Daniel Kahan Daniel Kahan
